Citation Nr: 1336933	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-30 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for articular degenerative arthritis of the left knee status post multiple surgical procedures.  

2.  Entitlement to an effective date earlier than August 11, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, psychotic features, personality disorders with antisocial and schizoid traits, and substance abuse.  

3.  Entitlement to an effective date earlier than August 11, 2006 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

4.  Entitlement to an effective date earlier than August 11, 2006 for the award of special monthly compensation (SMC) based on housebound status.  

5.  Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for status post fracture of the metacarpophalangeal and interphalangeal joint of the right thumb, status post ORIF (open reduction internal fixation) with residual scar.  

6.  Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for degenerative joint disease of the right knee status post surgical procedures with residual scar.  

7.  Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for degenerative joint disease of the right knee status post surgical scar, manifested by limitation of extension.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to October 1970.  

The present matters come to the Board of Veterans' Appeals (Board) following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2013, the undersigned Veterans Law Judge (VLJ) granted the Veteran's motion to advanced this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By way of history, in June 2013, the Board remanded the Veteran's appeal to schedule a Board hearing at the RO.  Later that same month, June 2013, the Veteran testified before the undersigned VLJ at the RO in San Diego.  (The Veteran also testified before a hearing officer at the RO in July 2011.)  During the hearing before the VLJ, the Veteran withdrew his appeal for a rating in excess of 10 percent for status post fracture of the metacarpophalangeal and interphalangeal joint of the right thumb, status post ORIF with residual scar.  (The Board notes that the Veteran's substantive appeal (VA Form 9) did not include the issue.)  As such, the issue is not in appellate status.  

Also, the Veteran expressed disagreement with the computation of his pension benefits based on eligibility verification reports (EVR) submitted for the years 2008 and 2009.  The decisions at issue appear to be from VA's Pension Management Center in St. Paul, Minnesota dated in November 2008 and May 2009.  (See Volume #11 of the claims folders.)  In a letter dated in May 2010, the Veteran claimed that he was owed $1,227.00 for 2008 and $609.00 for 2009.  (See Volume #14 of the claims folders.)  A statement of the case (SOC) has not been issued the Veteran regarding the pension issue.  However, since his notice of disagreement (NOD), the Veteran has been service connected for a number of disabilities and has been awarded TDIU as well as SMC.  The start date for payment of the Veteran's compensation (compensation, rather than pension, being the greater benefit) is September 1, 2006.  The maximum payment allowed the Veteran for pension benefits in 2008 and 2009 is less than the Veteran's compensation award for those periods.  Thus, the Board finds the issue pertaining to additional pension benefits owed the Veteran for 2008 and 2009, and for which the Veteran filed a notice of disagreement (NOD), is moot.  

It is also noted that in a statement received in October 2011, the Veteran alleged an additional error by VA when it awarded a lump sum payment to the Veteran for retroactive benefits based on his compensation award.  The Veteran contends that he is owed an additional $17,000.00 in compensation benefits.  (See Volume #18 of the claims folders.)  The issue had been discussed by the Veteran and a Decision Review Officer (DRO) at the July 2011 hearing.  At that time, the DRO commented that the claim by the Veteran needed to be reviewed by "Accounting."  Thereafter, in an April 2012 rating decision, it was noted that an "audit" would be addressed separately and was not to be discussed in the rating decision."  A review of the claims folders (to include Virtual VA) does not appear to reflect that action has been taken with regard to the Veteran's contention that he is owed additional compensation benefits.  While the issue of additional compensation benefits in the amount of $17,000.00 is not before the Board, it is nonetheless referred to the agency of original jurisdiction (AOJ) for further action.  

In addition, the record on appeal encompasses 20 claims folders (along with the Veteran's Virtual VA file).  The Veteran has submitted a great deal of evidence which includes a large number of written statements and arguments.  In this regard, the Veteran at one time sought service connection for multiple disabilities best described as personality disorders and substance abuse.  (See Volume #14 of the claims folders.)  The Veteran has since been granted service connection for "personality disorders" and "substance abuse" and the disabilities incorporated into his overall psychiatric disability rating.  Also, the Veteran had sought service connection for what he described as "undiagnosed illnesses" associated with PTSD.  These were noted as chronic fatigue syndrome; skin disorders manifested by itching; headaches; muscle pain; joint pain; neurological disorder/symptoms; neuropsychological disorder/symptoms; respiratory disorder/symptoms; sleep disturbance; and a gastrointestinal disorder manifested by symptoms of diarrhea, vomiting, gas, and stomach pain.  (See April 2010 email in Volume #14 of the claims folders.)  In a later December 2010 email, the Veteran withdrew those claims.  (See Volume #20 of the claims folders.)  

The Veteran has also raised the issue of clear and unmistakable error (CUE) in prior RO rating decisions dated in July 1973, July 1985, April 1987, and June 1994.  The issue of CUE in these prior decisions appears associated with the Veteran's attempt to establish the earliest possible effective date for the grants of service connection for his psychiatric disability, for his right knee disability, and for his right thumb disability.  The RO appears to have been aware of the Veteran's claims, as per a discussion of the CUE issue in a February 2011 deferred rating decision.  (See Volume #19 of the claims folders.)  However, a rating decision addressing the issue of CUE has not been undertaken.  Therefore, while the issue of CUE in the rating decisions of July 1973, July 1985, April 1987, and June 1994, is not before the Board, it is nonetheless referred to the AOJ for further action.  

Finally, the Veteran appears to also be contending that he suffered additional disability to his right hand resulting from in-service burns.  (See undated statement in Volume #18 of the claims folders.)  The additional disability is not reported as related to scarring from the burns but to limitation in grip strength, per the Veteran's testimony at his July 2011 RO hearing.  The Veteran's claim appears to be separate and distinct from symptoms associated with his service-connected right thumb disability.  Therefore, the issue of service connection for a right hand disability other than disability associated with the right thumb, while not before the Board, is nonetheless referred to the AOJ for further action.  

REMAND

Manlincon Issues

In a February 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for status post fracture of the metacarpophalangeal and interphalangeal joint of the right thumb, status post ORIF with residual scar.  The grant of service connection was effective June 25, 2007.  In the same rating decision, the RO granted service connection and assigned a 10 percent rating for degenerative joint disease of the right knee status post surgical procedures with residual scar.  It also granted a separate disability rating of 50 percent for limitation of extension of the right knee.  Both awards concerning the right knee were made effective June 25, 2007.  (Parenthetically, while not entirely clear, it appears that the RO has granted separate ratings for the right knee based on findings warranting compensable ratings for both limitation of flexion and for limitation of extension of the right knee.  See VAOPGCPREC 9-2004 (September 17, 2004).)  

In a statement received by the RO in March 2011, the Veteran alleged that he should have received service-connected benefits from the first rating decision in 1973.  During the July 2011 RO hearing, the Veteran testified that he wished the grant of service connection for his right knee disability and for his right thumb disability to be effective April 29, 2005.  The Board reasonably construes the Veteran's statement and testimony as evidencing a disagreement (NOD) with the assigned effective dates for the grants of service connection for disabilities of the right knee and right thumb.  Thus, notwithstanding the RO's February 2013 rating decision in which it considered the earlier effective date issue for disabilities of the right knee and right thumb, in light of the Veteran's NOD, an SOC is required.  

Also, in an April 2012 rating decision, the RO awarded the Veteran TDIU and also SMC based on housebound status (statutory).  The awards were effective June 25, 2007.  An NOD was received by the RO in June 2012, in which the Veteran commented that an incorrect effective date of June 25, 2007 had been assigned for both claims.  The Board accepts the Veteran's statement as an NOD.  In an October 2012 rating decision, the awards for a TDIU and for SMC based on housebound status were made effective August 11, 2006.  A review of the claims folders does not reflect that the Veteran has withdrawn his NOD or that he is satisfied with the earlier effective dates assigned.  An SOC has not been issued in response to the Veteran's NOD.  

Thus, the claims for earlier effective dates for the grants of service connection for disabilities of the right knee and of the right thumb, as well as the claims for earlier effective dates for the award of a TDIU and the award of SMC based on housebound status are to be remanded to provide the AOJ an opportunity to issue SOCs and to give the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues should be returned to the Board only if, after issuance of SOCs, the Veteran perfects an appeal by filing a timely substantive appeal.  

Service Connection-Left Knee Disability

On review of the record, an addendum medical opinion is deemed necessary prior to the Board's consideration of the Veteran's claim on appeal.  

The Veteran's service treatment records reflect complaints and treatment for left knee pain.  During a medical examination at the time of separation from service, no left knee problem or disability was identified.  Post-service medical evidence documents injuries to the Veteran's left knee as well as corrective surgeries.  

The Veteran underwent a VA examination in November 2010.  As a result of the examination with consideration of the Veteran's reported history, the examiner found the Veteran's left knee disability was related to service.  At that time, the Veteran's claims folders had not been available for the examiner's review.  Thereafter, in a February 2011 addendum medical opinion, which was based on a review of the Veteran's claims folders, the examiner concluded that the Veteran's left knee disability was not related to service.  The examiner noted service and post-service medical evidence, but otherwise failed to provide an explanation for his opinion.  (Both the November 2010 and February 2011 reports are located in Volume #16 of the claims folders.)

In May 2011, a medical report was received from a doctor of chiropractic medicine in Mexico.  In particular, the chiropractor opined that it was more likely that the Veteran's left knee disability was related to service.  In a July 2011 report from the same chiropractor, diagnostic studies were referenced that reportedly revealed arthritic changes in the Veteran's left knee.  The chiropractor commented that based on the Veteran's history of injury to his left knee secondary to a bridge falling on both knees (reported by the Veteran as occurring in Korea), the arthritic changes in the left knee could be due to that incident.  (See Volume #18 of the claims folders for both medical reports.)  

In January 2012, an additional addendum opinion was obtained from the November 2010 VA examiner for the purpose of addressing the favorable May 2011 and July 2011 private opinions.  (See Volume #19 of the claims folders.)  The VA examiner's opinion did not change following his review of the May 2011 and July 2011 private opinions.  As in February 2011, no explanation was provided by the examiner.  

Here, the Board concludes that another medical opinion from the November 2010 VA examiner should be obtained.  While the examiner does discuss the medical evidence of record and it appears that the examiner is of the opinion that the Veteran's current left knee disability is secondary to post-service injuries, the examiner's opinion lacks a clear medical explanation connecting his conclusion with the evidence reported.  See e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, the claims folders should be returned to the examiner for an additional medical opinion.  If the November 2010 VA examiner (who provided the addendums in February 2011 and January 2012) is no longer available to provide the requested opinion, the Veteran should be scheduled for an additional VA examination and that examiner asked to provide the requested information.  

Earlier Effective Date for Service-Connected Psychiatric Disability

By way of history, the Veteran filed his original claim for PTSD in December 1984.  The claim was denied by the RO in July 1985.  That rating decision notes that there was no evidence of a life-threatening stressor in service.  The Veteran appealed that decision and testified during a November 1985 RO hearing.  At the hearing, the Veteran recounted undergoing rocket and mortar attacks at Camp Eagle while assigned to the 101st Airborne Division in Vietnam.  He also recounted numerous other stressors based on combat experiences and his work as a medic with Army Special Forces.  In a May 1986 decision, the Veteran's claim was denied by the Board.  The Board did not find that a stressor had been adequately demonstrated.  Neither the RO nor the Board attempted to verify the Veteran's stressor accounts at that time.  The medical evidence at the time of the RO and Board decisions did reflect a diagnosis of PTSD.  

Subsequently, in August 1991, the Veteran again sought service connection for PTSD.  In May 1992, the RO found new and material evidence had not been submitted to reopen the Veteran's claim.  The Veteran disagreed with the decision and was afforded a second RO hearing in June 1994.  At the hearing, the Veteran's representative noted that the Veteran had been represented by a private attorney in a few non-VA legal matters.  According to the Veteran's representative, the attorney had found the Veteran to be a "habitual liar."  Additionally, the representative questioned some of the Veteran's reported history, noting that while not everything the Veteran reported was untrue, some of it ". . . you know it is not necessarily so."  Otherwise, the Veteran testified that during his VA C&P examinations he would lie to the examiners so that he would not have to confess that he had severe problems due to "war trauma."  (See Volumes #2 and #3 of the claims folders.)

Also during the June 1994 hearing, the Veteran reported he had nightmares of events he experienced in Vietnam.  The nightmares consisted of a mortar and rocket attacks at Camp Eagle, a mortar attack at a fire support base (FSB) west of Camp Eagle in which the base ammunition dump exploded, as well as the Veteran's participation in the rape and murder of a 12-year old Vietnamese girl during which the Veteran shot and killed the girl's mother.  (See Volume #3 of the claims folders.)  

In a June 1994 rating decision, the Veteran's claim for PTSD was again denied.  

Thereafter, in a report of October 2010 VA examination, the examiner noted the Veteran's report of shooting a battalion commander and also being in combat with enemy forces while stationed at both Camp Eagle and FSB Ripcord.  The examiner diagnosed the Veteran, in particular, as having PTSD, major depressive disorder, and psychotic features.  He related this diagnosis to the Veteran's combat stress and noted that, per the Veteran's report, the Veteran's psychiatric symptoms were not present prior to his trauma exposure.  Furthermore, the examiner commented that the Veteran's personality disorders were not caused by, but rather exacerbated by, his trauma exposure.  (See Volume #15 of the claims folders.)  

In the above-noted February 2011 rating decision, the RO reopened the Veteran's previously denied (and final) claim and granted him service connection for PTSD, major depressive disorder, and psychotic features.  In that decision, the only reference to the Veteran's stressors was as follows, 

A review of your service personnel records shows you served in the Republic of Vietnam, which confirms your in-service stressor.  

The Board notes that under 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400(r) (2013), the effective date of an award based on new and material evidence received after the final disallowance of a claim, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  However, an exception to this general rule is found at 38 C.F.R. § 3.156(c).  

By way of history, 38 C.F.R. § 3.156(c) was amended effective October 6, 2006.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  The following was noted, 

In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  

See 70 Fed. Reg. 35,388 (June 20, 2005).  

VA ultimately amended 38 C.F.R. § 3.156(c) by adding section (c)(1) which provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . .

38 C.F.R. § 3.156(c)(1) (2013).

In the proposed rule changes contained in the Federal Register, VA explained that 
§ 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  See 70 Fed. Reg. at 35,388.  

Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

38 C.F.R. § 3.156(c)(2) (2012)

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388.  

Thereafter, the United States Court of Appeals for Veterans Claims (hereinafter "Court") held that under either pre-amended or amended § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  Furthermore, prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Cline at 26.  

In the present case, as noted above, no attempt to verify the Veteran's alleged stressors was ever undertaken.  The Board finds the Veteran's reported history of being involved in combat operations at FSB Ripcord conflicts with consistent Internet accounts of military operations at the base.  In this regard, the dates the Veteran reports serving at FSB Ripcord do not match the dates of when the base was reportedly operational.  Furthermore, by all accounts, the base was an isolated jungle outpost apparently reachable only by helicopter.  Thus, the Veteran's account of driving to FSB Ripcord and being ambushed is questionable.  Likewise, the Veteran's report of raping and killing a 12-year old Vietnamese girl and also killing her mother, acts which would be considered criminal, also appears questionable.  Additionally, there is no basis in the record to support that the Veteran was a medic with Army Special Forces (the Veteran's MOS was cook) or that he was a prisoner of war for eight months (as noted in a July 1982 Callahan Center discharge summary).  

However, the Veteran's report of experiencing an enemy rocket attack at Camp Eagle appears to be supported by an Internet account of such an attack taking place in June 1970, a period when the Veteran was serving in Vietnam.  Furthermore, Internet research would appear to support that 101st Airborne Division troops, in particular, the Veteran's unit (1st Battalion, 327th Infantry Regiment), were based at Camp Eagle.  Also, the Veteran's service treatment records document that in May 1970, he was seen at the Camp Eagle optometry clinic.  He was also treated at the 1st Battalion, 327th Infantry battalion aid station on June 25, 1970.  The Board also notes that the Veteran has submitted a copy of a letter he received from the National Archives and Records Administration (NARA), dated in June 2009, identifying that daily journals of the 1st Brigade, 101st Airborne Division from May 1970 to October 1970 were available for review.  (See Volume #12 of the claims folders.)  

With the above in mind, it would appear that there are unit records available that may in fact support the Veteran's claimed combat stressor that while at Camp Eagle he experienced enemy rocket attacks (i.e., combat trauma).  It appears that the VA examiner's opinion in October 2010 relates, in part, combat trauma at Camp Eagle with the onset of the Veteran's service-connected psychiatric disability.  If a review of unit records of the 101st Airborne Division do support an enemy attack at Camp Eagle, and the evidence supports that the Veteran's unit was stationed at Camp Eagle at that time, consideration of 38 C.F.R. § 3.156(c) (pre- or post-amendment versions) may allow for an earlier effective.  See e.g. McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (finding Board error where the Board assigned a 1994 effective date based upon a 1994 medical opinion despite that fact that information provided in the medical opinion supported a 1992 effective date).  

Therefore, the AOJ should verify whether a rocket attack occurred at Camp Eagle in June 1970 and whether the Veteran's unit and/or the 101st Airborne Division was stationed at Camp Eagle at that time.  Furthermore, the AOJ should obtain, if possible, any information of the 101st Airborne Division's operations at FSB Ripcord and the battalion/infantry regiments of the 101st Airborne Division that were involved in the fighting.  Thereafter, the AOJ should reconsider the Veteran's earlier effective date claim for the grant of service connection for PTSD with major depressive disorder, psychotic features, personality disorders with antisocial and schizoid traits, and substance abuse, taking into consideration 38 C.F.R. § 3.156(c).  

Additional Considerations

A review of the claims folders since the Veteran's last RO hearing in July 2011 reflects his request in March 2012 and April 2012 for a local RO hearing.  (See Volume #19 of the claims folders.)  In a January 2013 deferred rating decision, the Veteran's request for an RO hearing was noted but crossed out with the notation, "Wants BVA hearing."  (See Volume #20 of the claims folders.)  There is no indication from the claims folders or Virtual VA that the Veteran withdrew his RO hearing request.  

As the Veteran is entitled to both RO and Board hearings, and as his claims on appeal are being remanded for the development above, the AOJ should clarify with the Veteran whether he still desires an RO hearing.  If the Veteran still desires an RO hearing, such hearing should be scheduled.  

Finally, the Veteran has been living in Mexico and receives treatment from doctors in Mexico.  A number of documents submitted by the Veteran have been in Spanish.  These include some records pertaining to the Veteran's treatment for his left knee.  As discussed in more detail in the remand action paragraphs below, the AOJ should have the identified documents translated.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he still desires a local hearing before RO personnel.  If so, the RO should schedule the Veteran for a local RO hearing and the Veteran should be notified of the date and time of the hearing.  

2.  The Veteran should be provided with a SOC (or SOCs) pertaining to the issues of:

a)  Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for status post fracture of the metacarpophalangeal and interphalangeal joint of the right thumb, status post ORIF with residual scar; 

b)  Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for degenerative joint disease of the right knee status post surgical procedures with residual scar; 

c)  Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for degenerative joint disease of the right knee status post surgical scar, manifested by limitation of extension; 

d)  Entitlement to an effective date earlier than August 11, 2006 for the award of a TDIU; and,

e)  Entitlement to an effective date earlier than August 11, 2006 for the award of SMC based on housebound status.  

If a timely substantive appeal is not filed, the claim(s) should not be certified to the Board.  If a timely substantive appeal is filed, the claim(s) should be returned to the Board for further appellate consideration, as appropriate.  

3.  Obtain the Veteran's most current VA treatment records.  The most recent treatment (based on review of CAPRI records) appears to have been in June 2011 at the VA Medical Center (VAMC) in San Diego, California.  

4.  Have the records (identified with pink tabs) in Volumes #6, #9, #14, #15, #18 of the claims folders translated from Spanish to English and associate the translations with the claims folders.   

5.  Verifying through the appropriate records research center (e.g., U.S. Army and Joint Services Records Research Center (JSRRC) and/or the National Archives and Records Administration (NARA)) whether Camp Eagle underwent any enemy rocket or mortar attacks in June 1970.  Also, verify whether the Veteran's unit (Headquarters & Headquarters Company, 1st Battalion, 327th Infantry Regiment, 101st Airborne Division) was stationed at Camp Eagle.  (The Veteran's service treatment records document that in May 1970 he was seen at the Camp Eagle optometry clinic.  He was also treated at the 1st Battalion, 327th Infantry battalion aid station on June 25, 1970.)

Furthermore, the AOJ should obtain, if possible, any information on the 101st Airborne Division's operations during the battle for Fire Support Base (FSB) Ripcord to include the units of the 101st Airborne Division (battalion/infantry regiments) involved.  

A negative response from the JSRRC or the NARA must be associated with the claims folders.  

6.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred back to the VA examiner who conducted the November 2010 VA examination of the Veteran's left knee and provided addendum opinions in February 2011 and January 2012.  

The examiner should offer an additional medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

(The examiner's review should include, in particular, the Veteran's service treatment records, tabbed treatment records in Volumes #1 and #2 pertaining to post-service trauma and treatment for the Veteran's left knee, tabbed May 2011 and July 2011 private treatment records in Volume #18 from the Veteran's chiropractor in Mexico (which the VA examiner referenced in his January 2012 opinion), as well as tabbed treatment records pertaining to the Veteran's left knee in Volumes #9, #10, and #12.) 

With regard to the opinion, the examiner should opine as to the medical probabilities that the Veteran's left knee disability had its onset during service or is otherwise related to service.  The examiner should provide a thorough explanation for his answer, to include a discussion on the probable etiology of the degenerative changes associated with the Veteran's left knee.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so.  

If the VA examiner who conducted the November 2010 VA examination (and provided opinions in February 2011 and January 2012) is not available to provide another opinion, make arrangements for the Veteran to be re-examined and the examiner should be asked to provide the requested the opinion.  

7.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of service connection for articular degenerative arthritis of the left knee status post multiple surgical procedures, as well as entitlement to an effective date earlier than August 11, 2006 for the grant of service connection for PTSD with major depressive disorder, psychotic features, personality disorders with antisocial and schizoid traits, and substance abuse.  If any benefit sought is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

(NOTE: Adjudication of the issue of entitlement to an effective date earlier than August 11, 2006 for the grant of service connection for PTSD with major depressive disorder, psychotic features, personality disorders with antisocial and schizoid traits, and substance must reflect consideration of 38 C.F.R. § 3.156(c).)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

